

PULTEGROUP, INC.
2019 SENIOR MANAGEMENT INCENTIVE PLAN
1. Purpose of Plan. The purposes of the PulteGroup, Inc. 2019 Senior Management
Incentive Plan are to retain and motivate the officers of PulteGroup, Inc. and
its subsidiaries who have been designated by the Committee to participate in the
Plan for a specified Performance Period by providing them with the opportunity
to earn incentive payments based upon the extent to which specified performance
goals have been achieved or exceeded for the Performance Period.


2. Certain Definitions.
“Annual Base Salary” shall mean for any Participant an amount equal to the rate
of annual base salary in effect or approved by the Committee or other authorized
person, including any base salary that otherwise would be payable to the
Participant during the Performance Period but for his or her election to defer
receipt thereof.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation and Management Development Committee of
the Board or such other committee designated by the Board that satisfies any
then applicable requirements of the principal national stock exchange on which
the common stock of the Company is then traded to constitute a compensation
committee.
“Company” shall mean PulteGroup, Inc., a Michigan corporation, and any successor
thereto.
“Individual Award Opportunity” shall mean the potential of a Participant to
receive an incentive payment if the performance goals for a Performance Period
shall have been satisfied. An Individual Award Opportunity may be expressed in
U.S. dollars, in Shares or pursuant to a formula that is consistent with the
provisions of the Plan.
“Participant” shall mean an officer of the Company or any of its subsidiaries
who is designated by the Company to participate in the Plan for a Performance
Period, in accordance with Section 3 hereof.
“Performance Period” shall mean any period commencing on or after January 1,
2019 for which performance goals are established pursuant to Section 4 hereof. A
Performance Period may be coincident with one or more fiscal years of the
Company or a portion of any fiscal year of the Company.
“Plan” shall mean the PulteGroup, Inc. 2019 Senior Management Incentive Plan as
set forth herein, as it may be amended from time to time.




--------------------------------------------------------------------------------




“Shares” shall mean shares of common stock, par value $.01 per share, of the
Company, or restricted shares of such common stock, in each case that are
available for grant in accordance with the terms of a stock plan of the Company,
the eligible participants in which include Participants.
3. Administration.
3.1     General. The Plan shall be administered by the Committee, which shall
have the full power and authority to interpret, construe and administer the Plan
and any Individual Award Opportunity granted hereunder (including reconciling
any inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.
3.2     Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1 hereof:
(a)    to designate the Participants for a Performance Period;
(b)    to establish the performance goals and other terms and conditions
applicable to each Participant’s Individual Award Opportunity, including,
without limitation, (i) vesting conditions based on whether, and the extent to
which a Participant must remain employed for a specified period of time after
the end of a Performance Period, and (ii) the extent to which any payment shall
be made to a Participant in the event of (A) the Participant’s termination of
employment with or service to the Company due to disability, retirement, death
or any other reason or (B) a change in control of the Company;
(c)    to determine in writing that the performance goals for a Performance
Period and other material terms applicable to the Individual Award Opportunity
have been satisfied;
(d)    to determine whether, under what circumstances and subject to what terms,
all or any portion of an Individual Award Opportunity will be paid in cash or
Shares;
(e)    to determine whether, under what circumstances and subject to what terms,
an Individual Award Opportunity will be paid on a deferred basis, including
whether such a deferred payment shall be made solely at the Committee’s
discretion or whether a Participant may elect deferred payment; and
(f)    to adopt, revise, suspend, waive or repeal, when and as appropriate, in
its sole and absolute discretion, such administrative rules, guidelines and
procedures for the Plan as it deems necessary or advisable to implement the
terms and conditions of the Plan.
3.3     Delegation of Power. Subject to the Company’s governing documents and
applicable law and regulations (including without limitation the listing
standards of the




--------------------------------------------------------------------------------




principal national stock exchange on which the common stock of the Company is
then traded), the Committee may delegate some or all of its power and authority
hereunder to the Chief Executive Officer or other executive officer of the
Company as the Committee deems appropriate.
4. Performance Goals.
4.1     Establishing Performance Goals. The Committee shall establish for each
Performance Period one or more performance goals for each Participant or for any
group of Participants (or both). Performance goals may be based on one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures: earnings; earnings per share; earnings before interest and
taxes (“EBIT”); earnings before interest, taxes, depreciation and amortization
(“EBITDA”); financial return ratios; return on equity; return on assets; return
on invested capital; total shareholder return; net income; pre-tax income;
operating income; revenues; profit margin; cash flow(s); expense management;
economic profit; customer satisfaction; mortgage capture rates; productivity
(e.g., asset turns); efficiency; employee retention; succession management;
management of service and warranty costs; management of the cost of insurance
claims; achievement of energy performance goals; measurable marketing
effectiveness; achievement of diversity goals; or any other objective or
subjective performance goal selected by the Committee, whether or not listed
herein. Each such goal may be expressed on an absolute or relative basis, may
include comparisons based on current internal targets, the past performance of
the Company (including the performance of one or more subsidiaries, divisions or
operating units) or the past or current performance of other companies (or a
combination of such past and current performance) and may include or exclude any
components of any performance goal, including, without limitation, special
charges such as restructuring or impairment charges, gains on land sales below
original basis, non-cash amortization, or tax refunds or payments. In the case
of earnings-based measures, in addition to the ratios specifically enumerated
above, performance goals may include comparisons relating to capital (including,
but not limited to, the cost of capital), shareholders’ equity, shares
outstanding, assets or net assets, or any combination thereof. Performance goals
shall be subject to such other special rules and conditions as the Committee may
establish.
4.2     Impact of Extraordinary Items, Changes in Accounting or Other
Adjustments. Except as otherwise determined by the Committee, the measures
utilized in establishing performance goals under the Plan for any given
Performance Period shall be determined in accordance with generally accepted
accounting principles (“GAAP”) and in a manner consistent with the methods used
in the Company’s audited consolidated financial statements, to the extent
applicable, without regard to (a) extraordinary or other nonrecurring,
infrequently occurring or unusual items, (b) changes in accounting, as
determined by the Company’s independent public accountants in accordance with
GAAP, or (c) pre-acquisition costs.
5. Individual Award Opportunities.
5.1     Terms. With respect to each Performance Period, the Committee shall
establish an Individual Award Opportunity for each Participant or group of
Participants, which




--------------------------------------------------------------------------------




shall be based on the achievement of one or more specified targets of
performance goals. The targets may be expressed in terms of an objective formula
or standard which may be based upon the Participant’s Annual Base Salary or a
multiple thereof. In all cases the Committee shall have the sole and absolute
discretion to reduce the amount of any payment with respect to any Individual
Award Opportunity that would otherwise be made to any Participant or to decide
that no payment shall be made. No Participant shall receive a payment, whether
in cash or in Shares, under the Plan with respect to any Performance Period
having a value in excess of $15 million, which maximum amount shall be prorated
with respect to Performance Periods that are less than one year in duration.
5.2     Payments. Payments with respect to Individual Award Opportunities shall
be made in cash or Shares, or a combination thereof after the end of the
applicable Performance Period as determined by the Committee, provided that no
such payment shall be made unless and until the Committee has certified in
writing the extent to which the applicable performance goals for such
Performance Period have been satisfied and provided further that any Individual
Award Opportunity which is paid on a deferred basis shall be paid pursuant to an
arrangement that is intended to be exempt from, or comply with an exception to,
Section 409A of the Code.
6. General.
6.1     Effective Date and Term of Plan. The Plan shall be effective for
Performance Periods beginning as of and after January 1, 2019. The Plan shall
continue until terminated by the Board or the Committee.
6.2     Amendments. The Board or the Committee may amend the Plan as it shall
deem advisable, subject to any requirement of shareholder approval required by
applicable law, rule or regulation.
6.3     Non-Transferability of Awards. No award under the Plan shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any such award, such award
and all rights thereunder shall immediately become null and void.
6.4     Tax Withholding. The Company shall have the right to require, prior to
the payment of any amount pursuant to an award made hereunder, payment by the
Participant of any Federal, state, local or other taxes which may be required to
be withheld or paid in connection with such award.
6.5     No Right of Participation or Employment. No person shall have any right
to participate in the Plan. Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
subsidiary or affiliate of




--------------------------------------------------------------------------------




the Company or affect in any manner the right of the Company or any subsidiary
or affiliate of the Company to terminate the employment of any person at any
time without liability hereunder.
6.6     Designation of Beneficiary. If permitted by the Company, a Participant
may file with the Company a written designation of one or more persons as such
Participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the Participant’s death. Each beneficiary designation shall become
effective only when filed in writing with the Company during the Participant’s
lifetime on a form prescribed by the Committee. The spouse of a married
Participant domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the Company
of a new beneficiary designation shall cancel all previously filed beneficiary
designations. If a Participant fails to designate a beneficiary, or if all
designated beneficiaries of a Participant predecease the Participant, then each
outstanding award shall be payable to the Participant’s executor, administrator,
legal representative or similar person.
6.7     Governing Law. The Plan and each award hereunder, and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Michigan and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.8     Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan specifically provides that compensation, such as payments made
pursuant to the Plan, are to be considered as compensation thereunder or (b) the
Board or the Committee so determines in writing. The adoption of the Plan shall
not be construed as limiting the power of the Board or the Committee to adopt
such other incentive arrangements as it may otherwise deem appropriate.
6.9     Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Sections 6.1 or 6.2 hereof.
6.10     Unfunded Arrangement. The Plan shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating assets of
the Company for payment of any benefit hereunder. No Participant shall have any
interest in any particular assets of the Company or any of its affiliates by
reason of the right to receive a benefit under the Plan and any such Participant
shall have only the rights of an unsecured creditor of the Company with respect
to any rights under the Plan.
6.11     Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or Shares delivered pursuant to an award are subject to forfeiture,
recovery by the Company or other action pursuant to the applicable award
agreement or any clawback or recoupment policy which the Company may adopt from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank




--------------------------------------------------------------------------------




Wall Street Reform and Consumer Protection Act and implementing rules and
regulations thereunder, or as otherwise required by law.


